Citation Nr: 1226723	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  11-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 percent for a major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern



INTRODUCTION

The Veteran served on active duty from June 1971 to September 1981, from June 1986 to June 1991, and from September 1992 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for major depressive disorder and assigned a 50 percent rating, effective February 10, 2010.

In correspondence to the Board dated June 13, 2012, the Veteran raised a claim for  TDIU due to her service-connected major depressive disorder.  The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part of an increased rating claim when such a claim, as here, is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disabilities.  As a result, the Board assumes jurisdiction over the matter, and it will be addressed in the REMAND portion of the decision below.  The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's major depressive disorder is manifested by severe symptoms interfering with her ability to establish and maintain effective work and social relationships.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation of 70 percent for a major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Prinicpi, 16 Vet. App. 183 (2002).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If, however, VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claims are substantiated and the additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case; hence, further VCAA notice is not required with regard to the initial rating appeal.

VA has satisfied its duty to notify regarding an increased rating claim in a November 2010 notice letter.  As discussed in the REMAND section, infra, the notice requirements regarding the Veteran's new claim for TDIU have not been satisfied.

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service private and VA medical treatment records, statements from the Veteran as well as statements from friends and family of the Veteran.

The RO provided the Veteran with a VA mental health disorder examination in September 2010.  It was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it I based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).
The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claims.  Furthermore, the Veteran waived any further administrative steps in a June 2012 letter to the Board.

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2011).

Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration must be given to increased ratings under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not need to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Jandreau, 492 F.3d at 1376 (noting that a Veteran was competent to diagnose himself with a dislocated shoulder).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  Statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses, is also considered competent medical evidence.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).

Increased Rating: Major Depressive Disorder

The Veteran contends that her major depressive disorder is more severe than is reflected by its current 50 percent rating.  

The diagnostic criteria set forth in The American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (hereinafter: DSM-IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  The Veteran's psychiatric disorder is currently rated under Diagnostic Code 9434, major depressive disorder.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

Under the DSM-IV, GAF scores between 61 and 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or coworkers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).

GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A review of private treatment records from 2008 throughout 2009 reveals that the Veteran has been assessed with GAF scores ranging from 50 to 65. 

A June 2008 private treatment record assessed the Veteran's GAF score at 65.  She was noted as having a neat and casual appearance at the exam, normal motor activity, not easily distracted, appropriate and congruent mood, with normal speech.  The Veteran denied suicidal and homicidal thoughts as well as hallucinations.

In a July 2008 private treatment record, the Veteran was assigned a GAF score of 50.  The examiner noted that while the Veteran was fidgety, extremely nervous, easily distracted, and anxious, she also had a neat, casual appearance, denied suicidal or homicidal thoughts and hallucinations, and had a congruent mood.

A private treatment record dated September 2009 assessed the Veteran's GAF score at 50.  The physician examining her noted that the Veteran had an "ok" mood, and no delusions, hallucinations, suicidal or homicidal thoughts.

The Veteran continued to receive treatment from a private health care provider from April 2009 through March 2010.  She was prescribed various medications during this period, and had varying success with each.  At times her mood was described as depressed, or negative and other times her mood was described as "less depressed" or "not depressed."  The treatment records from this period did not include any indication of social or occupational impairment.

A VA mental health exam report from September 2010 discussed the Veteran's medical history as well as her social and occupational functioning.  The examiner noted that the Veteran had several years working as a substance abuse counselor; however, she had trouble holding jobs because of depression and concentration problems.  She stopped working around 2006, until 2008, when the Veteran began working part-time at the Dorchester Alcohol and Drug Commission.  Before long, the portion of her job requiring record-keeping became too overwhelming for her, and she left the position.  After having trouble with personal finances, the Veteran's stepmother began to help her manage them.  Socially, the Veteran was reported to have few friends, and was described as "a loner."  She visited with her stepmother and sister in the area, attended church regularly, and received "a lot of good energy" from taking care of her pets.  The Veteran was on time for her appointment, and was adequately groomed.  Her thought content and processes were logical and goal-directed.  There was no indication of psychotic processes, though at times she mentioned that she felt paranoid that people would talk about her or follow her.  The examiner believed that the Veteran's insight and judgment were adequate.  The examiner classified the Veteran's limitations in social and occupational functioning as "moderate to severe."  The examiner assessed the Veteran's GAF score at 55, which fits a "moderate" symptom classification.

The GAF scores reported throughout Veteran's record most closely align with the criteria for a 50 percent evaluation.  Nevertheless, the chronic nature of her symptoms is more commensurate with the VA examiner's conclusion that the Veteran has had difficulty sustaining a job and has severe limitations in occupational functioning. Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the functional impairment due to the service-connected psychiatric condition more closely approximates the criteria for a 70 percent rating. Total social and occupational impairment such as to warrant a 100 percent evaluation is not shown. See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434.


Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (explaining that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the 70 percent rating inadequate.  The Veteran's major depressive disorder was evaluated as a mental disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The threshold determination for a referral for extraschedular consideration was not met.  Thus, the Board finds that the Veteran is not entitled to a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.







ORDER

A rating of 70 percent for a  major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Upon preliminary review of the Veteran's file, the Board finds that further evidentiary and procedural development is necessary regarding the Veteran's claim for TDIU.

In correspondence to the Board in June 2012, the Veteran specifically requested that the Board review her appeal and consider whether individual unemployability requirements are met.

According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In this case, the Veteran is claiming to be unemployable due to the disability at issue in this appeal (major depressive disorder).  Therefore, the Board has jurisdiction over the TDIU issue; however, additional development specific to the TDIU claim is necessary.




Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment, if any, of all medical care providers, VA and non-VA, if any, who have treated her for major depressive disorder.  After the Veteran has signed the appropriate releases, all records not already associated with the Veteran's claims folder should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. In compliance with the VCAA, the RO/AMC should also furnish the Veteran with notice of the proof necessary to furnish her TDIU claim, as well as all pertinent law and regulations regarding her TDIU claim.

3. The RO/AMC should perform any development deemed necessary regarding the Veteran's TDIU claim, including a psychological examination if deemed necessary.  

4. The RO/AMC should then readjudicate the Veteran's TDIU claim.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to perform additional evidentiary development.  The Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument in connection with her current appeal.  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


